  8:19-cr-00121-BCB-MDN Doc # 88 Filed: 02/05/21 Page 1 of 2 - Page ID # 171




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,
                                                                       8:19-CR-121
        vs.

AMMANUEL JIEL,                                                           ORDER

                        Defendant.


       This matter is before the Court on Defendant’s, Ammanuel Jiel’s, Petition for Habeas

Corpus Pursuant to 28 U.S.C. § 2255. Filing 87. Pursuant to Rule 4(b) of the Rules Governing

Section 2255 Proceedings for the United States District Courts, the Court is to dismiss the motion

“[i]f it plainly appears from the motion, any attached exhibits, and the record of prior proceedings

that the moving party is not entitled to relief.” Based upon the Court’s initial review of the motion

(Filing 87), the Court cannot make such determination at this time. Accordingly,

       IT IS ORDERED:

   1. Upon initial review, the Court preliminarily determines Ammanuel Jiel’s claims under 28

       U.S.C. § 2255 are potentially cognizable; and

   2. On or before March 8, 2021, the United States shall file an answer or other response;

   3. On or before March 22, 2021, Defendant may file a reply brief; and

   4. The Clerk of Court is directed to mail a copy of this Order to Defendant at the address of

       record for his current place of incarceration.




                                                 1
8:19-cr-00121-BCB-MDN Doc # 88 Filed: 02/05/21 Page 2 of 2 - Page ID # 172




Dated this 5th day of February, 2021.
                                            BY THE COURT:


                                            ___________________________
                                            Brian C. Buescher
                                            United States District Judge




                                        2
